DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 11/23/2020 has been entered and considered. Claims 1, 6 have been amended and claims 3 and 8 have been canceled.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the controlled variable for the second operating state comprises a measure of the active power and/or reactive power of the power generator at the grid connection point” in claims 1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Capp et al (2008/0278000), in view of Bao et al. (US 2020/0259333).
Regarding claim 1, Capp teaches an island grid [20, Fig. 1] comprising: a power generator [42-46] for generating an electric power [par 0023]; a controller for moderating an amount of electric power generated by the power generating unit [par 0025-0028]; and a grid connection point [node between and switch 22, see Figs. 1,2] to a 
Capp does not explicitly disclose wherein the controlled variable for the second operating state comprises a measure of the active power and/or reactive power of the power generator at the grid connection point. 
Bao teaches a photovoltaic power plant coupled to grid at grid-connecting point, the photovoltaic power plant includes a photovoltaic power station and an active power control system. The active power control system is configured to, in a case that a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bao into that of Capp in order to provide power to the grid more efficient when the grid power is deviation for balancing grid power and protect load or device from damage.
Regarding claim 2, the combination including Capp further discloses wherein the controlled variable for the first operating state is a frequency of the island grid [see Fig. 5 (Step 132 and Step 142)]. 
Regarding claim 4, the combination including Capp further discloses wherein the power generating unit comprises at least one unit selected from the group consisting of: a combined heat and power plant; a diesel generator; a photovoltaic installation [44]; a wind power installation [42, Fig. 1]; and an energy store [64, Fig. 2, par 0048]. 
Regarding claim 6, Capp discloses a method for operating an island grid [20, Fig. 1], wherein the island grid comprises a power generator [40, 42, 44, 46], a control unit [66, Fig. 2], and a grid connection point [switch 22] to superordinate electrical grid [10], the method comprising: operating the island grid in a first operating state 
Capp does not disclose wherein the controlled variable for the second operating state comprises a measure of the active power and/or reactive power of the power generator at the grid connection point.
Bao teaches a photovoltaic power plant coupled to grid at grid-connecting point, the photovoltaic power plant includes a photovoltaic power station and an active power control system. The active power control system is configured to, in a case that a frequency at a grid-connection point of the photovoltaic power plant meets a preset triggering condition for primary frequency modulation, determine single-unit active power variation amounts based on the operating state of the photovoltaic inverters 112, and control the photovoltaic power plant to perform the primary frequency modulation. Specifically, the active power outputted by each photovoltaic inverter 112 is adjusted based on the operating state of the photovoltaic inverter, the active power control 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bao into that of Capp in order to provide power to the grid more efficient when the grid power is deviation for balancing grid power and protect load or device from damage.
Regarding claim 7, the combination including Capp further discloses wherein the controlled variable of the first operating state includes a frequency of the island grid [see Fig. 5]. 
Regarding claim 9, the combination including Capp further discloses comprising changing the island grid between the first and second operating states [see Fig. 3 (Step 110 :monitors the utility grid [Wingdings font/0xE0] Step 112 : is power quality so impaired as to require disconnection? [Wingdings font/0xE0] No, par 0051].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capp et al. and Bao et al as applied to claim 1, and supported by Rockenfeller et al. (US 2013/0041516).
Regarding claim 5, the combination of Capp and Bao discloses all limitations of claim 1 above but does not explicitly teach the island grid comprises an intelligent electrical grid, wherein the control unit comprises an intelligent control device. 
However, Capp teaches an island of microgrid [20, Fig. 2] coupled with utility grid [10] by switch [22], and controlled by control unit [66] for operating grid-tied state and island grid state in an efficient way [see Figs. 3-5], therefore the controller [66] of Capp may be named an intelligent controller and the microgrid [20] may be named an intelligent electrical grid. 
For supporting, Rockenfeller discloses intelligent microgrid controller is a microgrid controller may control the generation, distribution, storage and use of electrical power on a microgrid. The controller may include inputs for different types of power (e.g. AC and DC) or power sources (e.g. wind and solar), an input for utility grid power, electrical equipment for conditioning the electrical power received from the multiple sources (e.g. rectifiers and inverters), outputs to multiple types of loads (e.g. three-phase AC and single-phase AC) and control circuitry designed to control the generation, storage, distribution and usage of electrical power on the microgrid [see Abstract]. 
Response to Arguments
Applicant’s arguments filed 11/29/2020, with respect to the rejection(s) of claim(s) 3 and 8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TOAN T VU/Examiner, Art Unit 2836